Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8831 Page 1 of 48




                               EXHIBIT 1
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8832
                                                                                            debunked - Vox Page 2 of 48




                                                                                                                          ×
                                                  Give the gift of understanding

    Help us add 2,020 founding contributors to our supporter base by the end of the year, and keep Vox free for
                                       all, by making a contribution today.


                                                                   Contribute




   The bogus claims of the NRA's favorite social scientist,
   debunked
   By Evan DeFilippis and Devin Hughes       Aug 30, 2016, 9:40am EDT


   The War Against Guns: Arming Yourself Against Gun Control Lies by John Lott is well on its
   way to ascending into the pantheon of pro-gun literature. A parade of conservative
   heavyweights has lavished praise on the book since its publication this month, among
   them Ted Cruz, Marco Rubio, Newt Gingrich, Grover Norquist, Ann Coulter, and Sean
   Hannity. Cruz opined that "the Second Amendment has no better defender than John
   Lott," adding that with this book, Lott "has done his country and the cause of gun rights a
   great service."

   Lott is also enjoying a moment as a cause célèbre on the right: Conservative sites, and the
   NRA itself, are suggesting that there was some nefarious reason that an interview with
   Lott was cut from Katie Couric’s documentary on gun violence, Under the Gun. The
   documentary's director has replied that Lott's work had been "largely discredited" and that
   it made more sense to reserve the time for "responsible gun owners."
https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                                   1/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8833
                                                                                            debunked - Vox Page 3 of 48
   Lott’s 250-page book covers a wide range of territory, and seeks to debunk what he sees
   as many of the most common arguments by gun control advocates and their allies in the
   media. This is familiar territory for Lott, whose first major book, More Guns, Less Crime,
   published in 1998, marked a turning point in the gun debate. For the first time, it allowed
   the gun lobby to couch its arguments in the language of social science. The central finding
   in that book — that rates of gun ownership and the existence of "right to carry" laws
   reduce violent crime — have been the subject of numerous subsequent studies, the most
   sophisticated of which conclude Lott’s results are specious. (A National Research Council
   report found that the data did not support the theory.)

   After controversies involving his work and his aggressive, sometimes pseudonymous
   defense of it online, Lott left academia to become the founder and president of the Crime
   Prevention Research Center. Yet that has hardly dented Lott’s reputation among
   defenders of minimal restrictions on guns.

   In our view he remains the single most important quasi-academic figure opposing gun
   control: There are many people making Second Amendment arguments in favor of the
   right to bear arms, but he is the originator of two of the NRA's favorite talking points: that
   "right to carry" laws reduce crime and that murderers seek out gun-free zones for their
   "sprees."

   But despite the effusive praise from gun advocates, and respectful treatment by the
   mainstream media, The War on Guns is riddled with errors and falsehoods that undermine
   most, if not all, of its major claims.

   Lott dismisses the link between guns and suicide
   Every single case-control study done in the United States has found the presence of
   a firearm in the home is a strong risk factor for suicide. (That's 24 separate studies.)
   Indeed, a 2014 meta-analysis by Andrew Anglemyer and two colleagues examining 16
   studies found that gun availability tripled the overall risk of suicide (not just firearm suicide
   — suggesting that it wasn't a question of victims substituting guns for other options).
   Indeed, if there is one aspect of the gun debate that is decidedly uncontroversial, it is that
   more guns means more suicides — although, of course, much research remains to be done
   on the subject.

   Lott returns to the subject of suicides several times in his book, each time insisting that
   gun ownership is unrelated to suicide. He complains that reporters push the suicide-gun

https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                               2/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8834
                                                                                            debunked - Vox Page 4 of 48
   link without looking at the data. In particular, he writes, they ignore "the National Research
   Council’s research showing that suicidal individuals had merely ‘substituted other methods
   of suicide.’"

   This is a remarkable example of quoting out of context. The NRC quote does not refer to
   the dozens of studies examined by the NRC on the topic of suicide and firearms, but only
   two — specifically, two studies examining the connection between recent gun purchases
   and suicide. And the statement actually reads: "The most important limitation is that these
   [two] studies do not indicate whether handgun purchasers would have substituted other
   methods of suicide if a gun were not available, and do not measure other factors."

   The NRC was merely summarizing, as academics tend to, the limitations in two studies
   among many others. Lott is using the NRC’s academic modesty and fastidiousness —
   something his own work is not known for — to undermine the central findings.

   The NRC report’s larger conclusion, after reviewing the research? "Overall, the U.S. studies
   have consistently found that household gun ownership is associated with a higher overall
   risk of suicide." The exact opposite of Lott’s claim.

   Lott is progenitor of the myth that mass shooters seek out "gun free" zones
   A key Lott thesis, hammered home again in this book, is that mass shooters deliberately
   and overwhelmingly target places where guns have been banned. Lott rests his contention
   on two foundations: statements made in journals and on social media by three mass killers
   and his own determination that all but three mass shootings in the US since 1950 have
   occurred in areas that banned firearms. Both of these assertions wither under scrutiny.

   Lott claims, for instance, that James Holmes, who killed 12 people in a movie theater in
   Aurora, Colorado, in 2012, specifically targeted the Cinemark theater because it had a gun-
   free zone policy, and that Holmes had ruled out attacking an airport because of its
   "substantial security."




https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                               3/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8835
                                                                                            debunked - Vox Page 5 of 48




   A makeshift memorial in Isla Vista, California, the scene of a mass shooting in 2014. The killer, Elliot Rodger, had expressed concerns about
   encountering police officers — not civilians with guns. | David McNew/Getty Images




   Yet the main reason Holmes decided against attacking an airport, according to passages
   in 36 pages of handwritten notes gathered during the post-shooting investigation, is that
   he didn’t want his motive to be construed as terrorism. (He had no "cause" except his own
   brand of violent nihilism.) Nowhere in those notes does he mention civilians carrying
   firearms, although the notes are remarkably detailed, covering virtually every detail of the
   crime's planning. So detailed, in fact, are Holmes’s notes, that we can be confident that he
   would have mentioned gun-free zones if he cared about them.

   Holmes chose the specific theater he did, in his own words, because it was "isolated,
   proximate, large" — qualities three other theaters in his immediate vicinity lacked.
   (Holmes actually appeared far more concerned about finding a good parking place than
   encountering armed resistance.)

   Moreover, the entire basis for Lott’s claims about the psychological motivation of Holmes
   is a highly unscientific search Lott conducted reported on his website — using MapQuest
   and movies.com. This research revealed that, of the seven theaters showing "The Dark
   Knight" within 20 minutes of the killer’s house, only one prohibited firearms. (It's worth
   mentioning just how arbitrary and suspiciously convenient that 20-minute cutoff is. Had he
   extended the study to theaters that were 21 minutes away, he'd be forced to include the
   Arapahoe Crossings 16 complex, which also posted signs forbidding guns.)
https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                                                        4/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8836
                                                                                            debunked - Vox Page 6 of 48
   In classifying theaters as gun-free zones, Lott makes the suspect assumption that any
   theater without a visible "No Weapons Allowed" sign must necessarily allow firearms. This
   ignores the fact that businesses might ban guns as a matter of internal policy but
   nevertheless be reticent to advertise that policy. Indeed, we know that Lott’s assumption
   is wrong, because we made follow-up calls to the theaters in Lott’s data set. Esquire
   Theater, for instance, which is within the 20-minute circle of Holmes’s apartment,
   disallows weapons as a matter of policy, yet it has no posted signs.

   More broadly, are we really to believe that sociopaths like James Holmes are hunched over
   their computers, searching for theaters within a certain radius of their home, calling up
   place after place to hash out the nuances of their weapons policies — all without any
   concern about arousing suspicions on the other end of the line? Lott appears to believe
   that mass shooters are incredibly attentive to the minutiae of gun policy when there is little
   evidence to support such a claim.

   Lott’s argument also relies on the assumption that "good guys with guns" dutifully adhere
   to "no weapons" signs, so mass shooters can reliably infer that any place with a "no guns"
   policy will be free of people with guns. But that’s a highly dubious assumption, given how
   readily gun advocates will admit they ignore gun-free signs.

   Along with his claims about the Aurora shooter, Lott also cites statements in the rambling
   "manifesto" of Elliot Rodger, who killed six people and wounded 14 others in Isla Vista,
   California, near the University of California at Santa Barbara campus. But Rodger makes it
   crystal clear that it was police officers he was worried about encountering, not armed
   civilians. ("There would be too many cops walking around during an event like Halloween,
   and cops are the only ones who could hinder my plans.")


   ARE WE REALLY TO BELIEVE THAT SOCIOPATHS LIKE JAMES HOLMES
   ARE HUNCHED OVER THEIR COMPUTERS, SEARCHING FOR THEATERS
   WITHIN A CERTAIN RADIUS OF THEIR HOME, CALLING UP PLACE AFTER
   PLACE TO HASH OUT THE NUANCES OF THEIR WEAPONS POLICIES?

   Lott cites as well the social-media account of Justin Bourque, who killed three Canadian
   policemen in Moncton, New Brunswick. This might be the oddest example of all. Bourque
   did mock gun-free zones on social media, but when he carried out his attack he
   deliberately targeted only police officers, all of whom were armed. Pause to let it sink in:
https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                               5/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8837
                                                                                            debunked - Vox Page 7 of 48
   Lott holds up as proof of his theory that mass shooters avoid men with guns — a mass
   shooter who specifically targeted men with guns (as did the killer of the Dallas police this
   summer).

   Lott’s empirical claim that only three mass shootings have occurred where civilians are
   allowed to carry firearms is also false. He misclassified shootings in Umpqua Community
   College in Oregon; Hiahleah, Florida; and elsewhere as occurring in gun-free zones. But as
   Politifact has reported, Umpqua permitted people with concealed-carry licenses to carry
   arms on campus. And it was widely noted that several students there were armed at the
   time of the shooting. The college "was never designated as a ‘gun-free zone’ by any signage
   or policy," a spokesperson for the college told Politifact. (Using Lott’s accounting methods,
   the attack in 1966 by the University of Texas "clock tower" shooter, Charles Whitman, took
   place in a no-guns zone, although a veritable militia of armed Austin residents emerged to
   try to take him out.)

   The best available evidence suggests that shooters do not deliberately choose gun-free
   zones for their attacks, and instead usually choose locations where they have a deep-
   seated emotional grievance — or, in some cases, they simply go where the public is
   gathered and where police are likely to be absent.

   There’s little to no evidence that wielding a gun makes you safer
   Lott asserts that "What scares criminals most is the thought of their victims having guns. A
   gun response when confronted by a criminal is the safest, according to the Bureau of
   Justice Statistics’ National Crime Victimization Survey." He continues: "Gun control
   advocates seem to think that waiting for police to arrive is a good enough option for poor
   Americans." Unfortunately for Lott, the actual data he cites undermines his claim. A recent
   study examining NCVS data showed that doing nothing and using a gun in self-defense
   have almost exactly the same injury rates (11 percent versus 10.9 percent). In fact, calling
   the police or even just running away both led to less risk of injury after the defensive
   action (injury rates of 2.2 percent and 2.4 percent respectively) than gun use (4.1 percent).

   Lott also opines that "Guns are used defensively some 2 million times each year." This is an
   old chestnut that really needs to be retired. The survey he pulls this number from is two
   decades old and hopelessly flawed.

   In 1992, Gary Kleck and Marc Gertz, criminologists at Florida State University, surveyed
   5,000 Americans at random, by telephone, asking them if they had used a firearm in self-

https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                               6/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8838
                                                                                            debunked - Vox Page 8 of 48
   defense in the past year. They identified 66 cases of successful defensive gun use in the
   sample, and then extrapolated their findings to the general population, leading to the
   number Lott cites.

   But as David Hemenway of the Harvard School of Public Health has conclusively
   demonstrated, this kind of small-sample survey of an inherently rare event — especially
   when that event is socially desirable (like fending off a criminal) — are so prone to bias as
   to be useless. Whether the survey is about NRA memberships or magazine subscriptions,
   such surveys produce estimates that can be many times larger than empirically known
   rates in the population. (As Hemenway has written, "It is useful to realize that in a random
   1,000 people, about 90 say that they personally have seen something they believe was a
   spacecraft from another planet.")

   One kind of error common to such surveys is "telescoping": Respondents report any time
   they’ve had the experience inquired about, regardless of the time period specified. More
   importantly, gun owners justify their purchases to themselves in terms of self-defense, so
   they have a strong motivation to say they’ve used their guns that way.

   In any case, extrapolating from the Kleck-Gertz survey leads to manifestly absurd results.
   For there to be more than 2 million defensive gun uses, homeowners would have to defend
   themselves with a firearm in more than 100 percent of burglaries (to choose one category
   of crime). And if other findings in the Kleck-Gertz survey were correct, more than 100,000
   criminals would be injured by law-abiding gun owners annually. Hospital records reveal no
   such armies of wounded. (Kleck stands by his findings.)

   Instead, the best available empirical evidence from the Gun Violence Archive finds fewer
   than 1,600 verified defensive gun uses each year. Where are the remaining 99.92 percent
   of Lott’s claimed gun uses hiding?

   Evidence-free assertions about guns and children
   Lott states that accidental gun deaths among children "rarely involve children shooting
   themselves or other children" and "Overwhelmingly, the shooters are adult males with
   alcohol addictions, suspended or revoked driver’s licenses, and a record of arrests for
   violent crimes." The second claim has no citation at all. His citation for the first claim is "a
   study that [he] did on the years 1995-2001" for an earlier book, The Bias Against Guns. Yet,
   turning to that book, we find reference only to one unpublished, un-peer-reviewed
   LexisNexis search of newspapers in 1998 and 1999.

https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                               7/9
        Case
12/27/2020      3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                       the NRA's favorite12/28/20
                                                                          social scientist,PageID.8839
                                                                                            debunked - Vox Page 9 of 48
   This claim, too, is easily refuted. Data from the National Violent Death Reporting System
   (compiled for us by the Harvard Injury Control Research Center) finds that of 72 fatal
   accidental shootings from 2003 to 2006 involving children between the ages of zero to 14,
   two-thirds of the victims were shot by another child. When you combine self-inflicted
   injuries by children with shootings by other children, the proportion rises to three-fourths.
   Lott’s assertion is clearly outlandish.

   A Lott of disingenuousness, as well as unskeptical media attention
   Unfortunately, Lott’s book fits the pattern in a career distinguished by dishonesty. If you
   are interested in an honest, fact-based analysis of the gun debate, books such as Private
   Guns, Public Health by David Hemenway and The Gun Debate by Phillip Cook are excellent
   places to start. The War on Guns is not worthy of your time.

   Nonetheless, Lott will likely continue his book tour on a near-endless list of right-wing
   radio shows, and unfortunately continue to be cited as an expert in mainstream media
   outlets such as the Washington Post, the Wall Street Journal, LA Times, Politifact,
   CBS, CNN, Fox News, and many others. For mainstream outlets, Lott fills a need for
   "balance." He’s a gun advocate who wields social science in a way that sounds
   authoritative, or at least "academic," to non-experts. But news outlets who cite John Lott
   as a gun expert are falling for a charade.

   Evan DeFilippis is a master’s student at Princeton’s Woodrow Wilson School. He is currently
   a summer fellow at Harvard’s Government Performance Lab. Devin Hughes is a CFA
   Charterholder and the founder of Hughes Capital Management, LLC, a registered
   investment adviser. Both write at ArmedWithReason.com


   How fast 4 different guns can shoot and reload




   Give the gift of understanding

   In April, Vox launched a way for readers to support our work with financial contributions —
   and we've been blown away by the response. This year, support from our founding
   contributors has helped us create projects that millions relied on to understand a year of
   chaos, and to keep their families safe. Support from our readers helps us rely less on
   advertising, and keep our resource-intensive work free for everyone who needs it. We

https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                               8/9
       Case
12/27/2020     3:19-cv-01537-BEN-JLBTheDocument
                                        bogus claims of73-4    Filed
                                                        the NRA's       12/28/20
                                                                  favorite                PageID.8840
                                                                           social scientist, debunked - Vox Page 10 of 48
   want to add 2,020 more founding contributors to our supporter base by the end of the
   year. Help us reach our goal by making a contribution to Vox today, from as little as $3.




https://www.vox.com/2016/8/30/12700222/nra-social-scientist-claims-debunked                                                 9/9
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8841 Page 11 of 48




                                EXHIBIT 2
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8842 Page 12 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8843 Page 13 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8844 Page 14 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8845 Page 15 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8846 Page 16 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8847 Page 17 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8848 Page 18 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8849 Page 19 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8850 Page 20 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8851 Page 21 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8852 Page 22 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8853 Page 23 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8854 Page 24 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8855 Page 25 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8856 Page 26 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8857 Page 27 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8858 Page 28 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8859 Page 29 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8860 Page 30 of 48




                                EXHIBIT 3
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8861 Page 31 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8862 Page 32 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8863 Page 33 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8864 Page 34 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8865 Page 35 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8866 Page 36 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8867 Page 37 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8868 Page 38 of 48




                                EXHIBIT 4
        Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8869 Page 39 of 48
  The Washington Post


Scholar Invents Fan To Answer His Critics

By Richard Morin
February 1, 2003

Mary Rosh thinks the world of John R. Lott Jr., the controversial American Enterprise Institute scholar
whose book "More Guns, Less Crime" caused such a stir a few years ago.

In postings on Web sites in this country and abroad, Rosh has tirelessly defended Lott against his harshest
critics. He is a meticulous researcher, she's repeatedly told those who say otherwise. He's not driven by the
ideology of the left or the right. Rosh has even summoned memories of the classes she took from Lott a
decade ago to illustrate Lott's probity and academic gifts.

"I have to say that he was the best professor I ever had," Rosh gushed in one Internet posting.

Indeed, Mary Rosh and John Lott agree about nearly everything.

Well they should, because Mary Rosh is John Lott -- or at least that's the pseudonym he's used for three years
to defend himself against his critics in online debates, Lott acknowledged this week.

"I probably shouldn't have done it -- I know I shouldn't have done it -- but it's hard to think of any big
advantage I got except to be able to comment fictitiously," said Lott, an economist who has held senior
research positions at the University of Chicago and Yale.

Moreover, the AEI resident scholar acknowledged on Friday that he permitted his 13-year-old son to write an
effusive review of "More Guns, Less Crime" and then post it on the Amazon.com Web site. It was signed
"Maryrosh."

His son gave the book five stars -- the highest possible rating.

"If you want to learn about what can stop crime or if you want to learn about many of the myths involving
crime that endanger people's lives, this is the book to get," the review stated. "It was very interesting reading
and Lott writes very well. He explains things in an understandable commonsense way. I have loaned out my
copy a dozen times and while it may have taken some effort to get people started on the book, once they read
it no one was disappointed."

Lott denied that he was the author of the review, an assertion made on various Web sites that have been
tracking the controversy. He said his son wrote it, with some help from his wife. "They told me they had done
it. They showed it to me. I wasn't going to tell them not to do it. Should I have?"


                                                                                                                /
        Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8870 Page 40 of 48
Lott's book, which argues that gun ownership deters crime, has been praised by gun advocates and attacked
by those who favor gun control.

Lott also is a lesser player in the now-diminishing debate over the 2000 elections. In a study two years ago,
Lott reported that the decision by the major television networks to call the Florida election for Al Gore before
the polls had closed everywhere in the state led thousands of Republican-leaning voters in the Florida
Panhandle not to vote. Other researchers dispute his findings, which have been embraced by conservatives as
well as by critics of exit polling.

Lott said that he frequently has used the name "Mary Rosh" to defend himself in online debates. The name is
an amalgam of the first two letters of his four sons' first names. In a posting to the Web site maintained by
Tim Lambert, an Australian professor who has relentlessly attacked Lott's guns studies, "Mary Rosh" claims
to be a former student of Lott at the University of Pennsylvania, where the economist taught between 1991
and 1995.

"I had him for a PhD level empirical methods class when he taught at the Wharton School at the University of
Pennsylvania back in the early 1990s, well before he gained national attention, and I have to say that he was
the best professor that I ever had. You wouldn't know that he was a 'right-wing' ideologue from the class. . . .
There were a group of us students who would try to take any class that he taught. Lott finally had to tell us
that it was best for us to try and take classes from other professors more to be exposed to other ways of
teaching graduate material."

When a reporter attempted to read the posting to him over the telephone, Lott stopped him after the first few
words. "I'm sure I did that. I shouldn't have done it."

Julian Sanchez, a Cato Institute staffer, is the cybersleuth who tracked Mary Rosh back to John Lott.

Sanchez is a blogger -- someone who maintains a Web site where they report and comment on the news --
who had been tracking the debate between Lott and critics of his gun research. He became suspicious about
Rosh after he noticed that several of Rosh's online defenses of Lott seemed to track closely with arguments
the scholar himself had made in private e-mails to Sanchez and other bloggers. He tracked Mary Rosh's IP
address (the computer code translation of the standard e-mail address) to Pennsylvania.

"I compared that IP with the header of an email Dr. Lott had sent me from his home address. And by yet
another astonishing coincidence, it had originated at the very same IP address. Now, what are the odds of
that?" he wrote in a posting on his Web site. "Sarcasm aside, we're a little old to be playing dress up, aren't we
Dr. Lott?"

Lott said he initially used his own name in online debates with critics. "But you just get into really emotional
things with people. You also run into other problems." So he started using the name Mary Rosh. "I should not
have done it, there is no doubt. But it was a way to get information into the debate."
                                                                                                                /
         Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8871 Page 41 of 48
Officials at the American Enterprise Institute declined to comment yesterday.

John R. Lott Jr. signed a copy of "More Guns, Less Crime" in February 2000 in Westminster, Md.


                                             0 Comments




                              Reporting the facts for over 140 years.

                                          Try 1 month for $10 $1

      Already a subscriber? Sign in




                                                                                                 /
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8872 Page 42 of 48




                                EXHIBIT 5
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8873 Page 43 of 48




                                            December 8, 2020

 The Honorable William P. Barr
 Attorney General of the United States
 U.S. Department of Justice
 950 Pennsylvania Ave. NW
 Washington, D.C. 20530

 Dear Attorney General Barr:

        We write to request information on the Justice Departments recent hiring of John Lott
 and on the completed and potential conversions of political appointees to civil service
 positions at the Department and its components.

         The Department recently hired John Lott, a pro-gun advocate who claims that
 widespread gun ownership can reduce crime. Although the Department has confirmed that
 Lott was hired as a senior adviser in the Office of Justice Programs, it has not said whether
 Lott is serving in a career civil service position or as a political appointee. Lott himself has
 said that he took a job at the Department of Justice and that he is really not supposed to
 say more than that. [Politico, 11/25/2020] This coincides with reports that Heidi Stirrup, the
 Departments White House liaison, was recently barred from the Department after extending
 job offers to political allies and attempting to interfere in the hiring process for career
 personnel. [AP, 12/3/2020] These events raise concerns about the Departments compliance
 with requirements designed to maintain the continued integrity of the nonpartisan career civil
 service.

        The Civil Service Reform Act requires that the selection and advancement of
 employees in the civil service be determined solely on the basis of relative ability,
 knowledge, and skills, after fair and open competition. [5 U.S.C. § 2301(b)(1)] The Office of
 Personnel Management (OPM) makes clear that political appointees must not be given
 preference or special advantages when considered for federal jobs. [McGettigan Memo, Political
 Appointees and Career Civil Service Positions, February 23, 2018]

       Given the importance of ensuring that the career civil service remains a merit-based
 system, we ask that you provide the following information no later than December 22:

        1. An explanation of the circumstances surrounding Mr. Lotts hiring, including
           whether he is a political appointee.

        2. A list of all individuals who held positions as political appointees since January 20,
           2017, and are now employed in permanent competitive positions, non-political
           excepted service positions, or career Senior Executive Service (SES) positions at
           the Department and its components. For each individual, include:
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8874 Page 44 of 48




              a.   the individuals name;
              b.   the title of position(s) to which the individual was initially appointed;
              c.   the start and end dates of such appointment(s);
              d.   the title of the individuals current position;
              e.   the start date of the individuals current position; and
              f.   a copy of the written OPM authorization of the individuals appointment to a
                   permanent position.

       3. A list of all current or former political appointees for whom the Department and its
          components have sought written authorization from OPM for the appointees
          conversion to permanent competitive positions, non-political excepted service
          positions, or career SES positions. For each individual, include:

              a.   the individuals name;
              b.   the title of position(s) to which the individual was initially appointed;
              c.   the start, and end dates if applicable, of such appointment(s);
              d.   the title of the permanent position sought; and
              e.   a copy of the Departments request to OPM for written authorization of the
                   individuals appointment to a permanent position.

       We also ask that you supplement your response to these questions on a biweekly basis
 through January 20, 2021.

                                      Sincerely,



 _____________________                                  ___________________
 DIANNE FEINSTEIN                                       PATRICK LEAHY
 Ranking Member                                         United States Senator



 _____________________                                  ______________________
 RICHARD J. DURBIN                                      SHELDON WHITEHOUSE
 United States Senator                                  United States Senator




 AMY KLOBUCHAR                                          CHRISTOPHER A. COONS
 United States Senator                                  United States Senator
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8875 Page 45 of 48




 _____________________
 RICHARD BLUMENTHAL                                   MAZIE K. HIRONO
 United States Senator                                United States Senator



 ____________________
 CORY A. BOOKER
 United States Senator

 cc:   The Honorable Lindsey O. Graham
       Chairman, Committee on the Judiciary

       The Honorable Jeffrey A. Rosen
       Deputy Attorney General of the United States
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8876 Page 46 of 48




                                EXHIBIT 6
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8877 Page 47 of 48
Case 3:19-cv-01537-BEN-JLB Document 73-4 Filed 12/28/20 PageID.8878 Page 48 of 48
